Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites determining the faults with respect to the electric machine by identifying each of the measured system of the electric machine based on the lookup data.
The limitations of 
generating a signal matrix based on the acquired signals for the input time domain; forming an optimization problem with a low-rank constraint using the optimization formation program;
forming an optimization problem with a low-rank constraint using the optimization formation program; 
demixing the signal matrix into a low-rank matrix, a spike interference matrix, and a Gaussian noise matrix by solving the optimization problem using one of the optimization solvers; 
extracting parameters of damped exponentials from the low-rank matrix using the matrix pencil program are interpreted as being directed to mathematical concepts. 

determining the faults with respect to the electric machine by identifying each of the measured system of the electric machine based on the lookup data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as mathematical concepts but for the recitation of generic computer components. That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processor” language, “determining” in the context of this claim encompasses the user manually determining the fault by identifying values based on the lookup table. 

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of sensors, an interface, memory and using a processor to perform the determining step. The interface and sensors to acquire signals is routine data gathering for the mathematical limitations. The memory and processor are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining faults by identifying the measured system parameters based on the lookup data) such that it amounts no more than mere instructions to apply the exception generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a interface, sensor, memory and processor to perform determining steps amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-8 appear to contain further mathematical concepts and/or generic computer components and data gathering.


Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 recites determining the faults with respect to the electric machine by identifying each of the measured system of the electric machine based on the lookup data.
The limitations of generating a signal matrix based on the acquired signals for the input time domain; forming an optimization problem with a low-rank constraint using the optimization formation program;
forming an optimization problem with a low-rank constraint using the optimization formation program; 
demixing the signal matrix into a low-rank matrix, a spike interference matrix, and a Gaussian noise matrix by solving the optimization problem using one of the optimization solvers; 
extracting parameters of damped exponentials from the low-rank matrix using the matrix pencil program are interpreted as being directed to mathematical concepts. 

determining the faults with respect to the electric machine by identifying each of the measured system of the electric machine based on the lookup data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as mathematical concepts but for the recitation of generic computer components. That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processor” language, “determining” in the context of this claim encompasses the user manually determining the fault by identifying values based on the lookup table. 

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of sensors, an interface, memory and using a processor to perform the determining step. The interface and sensors to acquire signals is routine data gathering for the mathematical limitations. The memory and processor are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining faults by identifying the measured system parameters based on the lookup data) such that it amounts no more than mere instructions to apply the exception generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a interface, sensor, memory and processor to perform determining steps amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 10-16 appear to contain further mathematical concepts and/or generic computer components and data gathering.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/            Examiner, Art Unit 2858                                                                                                                                                                                            /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858